           Case 3:21-cv-02790-WHO Document 1 Filed 04/19/21 Page 1 of 8




   Emily Jeffcott (pro hac vice)
 1 MORGAN & MORGAN
                        th
 2 220 W. Garden St. 9 Floor
   Pensacola, FL 32502
 3 Tel: 850-316-9100
   Email: ejeffcott@forthepeople.com
 4
   Counsel for Plaintiff
 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
10
         IN RE JUUL LABS, INC., MARKETING,                       Case No. 3:19-md-02913-WHO
11       SALES PRACTICES, AND PRODUCTS
         LIABILITY LITIGATION                                   Honorable William H. Orrick
12

13                                                                JURY TRIAL DEMANDED
     This Document Relates to:
14
     Jordan Heidecker
15
                  SHORT-FORM COMPLAINT AND DEMAND FOR JURY TRIAL
16                              (PERSONAL INJURY)
17         The Plaintiff named below files this Short-Form Complaint and Demand for Jury Trial
18 against Defendants named below by and through the undersigned counsel. Plaintiff incorporates by
   reference the allegations contained in Plaintiffs’ Consolidated Master Complaint (Personal Injury),
19 in In re Juul Labs, Inc., Marketing, Sales Practices, and Products Lability Litigation, MDL No.
   2913 in the United States District Court for the Northern District of California. Plaintiff files this
20 Short-Form Complaint as permitted by Case Management Order No. 7 of this Court.

21           Plaintiff select and indicate by checking-off where requested, the Parties and Causes of
     Actions specific to this case.1
22

23           Plaintiff, by and through his undersigned counsel, allege as follows:

24

25   1
       If Plaintiff wants to allege additional Cause(s) of Action other those selected in paragraph 10, the specific
     facts supporting any such additional Cause(s) of Action, must be pled in a manner complying with the
26   requirements of the Federal Rules of Civil Procedure (see paragraph 11). In doing so you may attach
     additional pages to this Short-Form Complaint.
27

28                                                        -1-
                                                           SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                (PERSONAL INJURY)
              Case 3:21-cv-02790-WHO Document 1 Filed 04/19/21 Page 2 of 8



     I.        DESIGNATED FORUM2
1
               1.       Identify the Federal District Court in which the Plaintiff would have filed in the
2                       absence of direct filing:
3                        Middle District of Florida (Jacksonville Division)
4                        (“Transferee District Court”).
5
     II.       IDENTIFICATION OF PARTIES
6
               A.       PLAINTIFF
7
                     2. Injured Plaintiff: Name of the individual injured due to use of JUUL products:
8
                         Jordan Heidecker
9                        (“Plaintiff”).
10
                     3. At the time of the filing of this Short-Form Complaint, Plaintiff is a citizen of the
11                      State of Florida and resides in:
12                       Ponte Vedra Beach, FL
13

14             B.       DEFENDANTS

15              6.      Plaintiff names the following Defendants in this action

16                      THE JUUL DEFENDANTS
17                               JUUL LABS, INC., previously d/b/a as PAX LABS, INC. and PLOOM INC.;3
18
                                 ALTRIA GROUP, INC.;4
19
                                 PHILIP MORRIS USA, INC.;5
20
                                 ALTRIA CLIENT SERVICES LLC;6
21
                                 ALTRIA GROUP DISTRIBUTION COMPANY;7
22

23
     2
         See Case Management Order No. 3, at II(C) (ECF No. 309).
24   3
         Delaware corporation, with its principal place of business in San Francisco, California.
25   4
         Virginia corporation, with its principal place of business in Richmond, Virginia.
     5
26       Virginia corporation with its principal place of business in Richmond, Virginia.
     6
         Virginia limited liability company with its principal place of business in Richmond, Virginia.
27
     7
         Virginia corporation with its principal place of business in Richmond, Virginia.
28                                                           -2-
                                                              SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                   (PERSONAL INJURY)
              Case 3:21-cv-02790-WHO Document 1 Filed 04/19/21 Page 3 of 8




                                 ALTRIA ENTERPRISES LLC;8
1

2                       THE MANGEMENT DEFENDANTS

3                                JAMES MONSEES;9

4                                ADAM BOWEN;10
5                                NICHOLAS PRITZKER;11
6
                                 HOYOUNG HUH;12
7
                                 RIAZ VALANI;13
8
                        THE E-LIQUID MANUFACTURING DEFENDANTS
9

10                               MOTHER MURPHY'S LABS, INC.;14

11                               ALTERNATIVE INGREDIENTS, INC.;15

12                               TOBACCO TECHNOLOGY, INC.;16
13
                                 eLIQUITECH, INC.;17
14
                        THE DISTRIBUTOR DEFENDANTS
15
                                 MCLANE COMPANY, INC.;18
16
                                 EBY-BROWN COMPANY, LLC;19
17

18
     8
19       Virginia limited liability company with its principal place of business in Richmond, Virginia.
     9
         A resident of California.
20
     10
          A resident of California.
21   11
          A resident of California.
22   12
          A resident of California.
     13
23        A resident of California.
     14
          North Carolina corporation, with a principal place of business in North Carolina.
24   15
          North Carolina corporation, with a principal place of business in North Carolina.
25   16
          Maryland corporation, with a principal place of business in Maryland.
     17
26        Maryland corporation, with a principal place of business in Maryland.
     18
          Texas corporation with a principal place of business in Texas.
27
     19
          Delaware limited liability company with a principal place of business in Illinois.
28                                                           -3-
                                                              SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                   (PERSONAL INJURY)
              Case 3:21-cv-02790-WHO Document 1 Filed 04/19/21 Page 4 of 8




                                 CORE-MARK HOLDING COMPANY, INC.;20
1

2                       THE RETAILER DEFENDANTS

3                                CHEVRON CORPORATION;21

4                                CIRCLE K STORES INC.;22
5                                SPEEDWAY LLC;23
6
                                 7-ELEVEN, INC.;24
7
                                 WALMART;25
8
                                 WALGREENS BOOTS ALLIANCE, INC.26
9

10              C.      PRODUCT USE

11              7.      Plaintiff used JUUL during the time period including from or about approximately
                        May 2017 to February 2019 and that use caused and or substantially contributed to
12                      his injury.
13
                D.      PHYSICAL INJURY27
14
                8.      The Plaintiff experienced the following physical condition, injury or illness alleged
15                      to have been caused and or contributed to as a substantial factor by JUUL:
16                                ADDICTION
17
                                  NICOTINE POISIONING
18

19   20
       Delaware corporation. From 2015-2018, principal place of business California; as of 2019, principal place
     of business Texas.
20
     21
          Delaware corporation with a principal place of business in California.
21   22
          Texas corporation with a principal place of business in Arizona.
     23
22        Delaware corporation with a principal place of business in Ohio.
     24
23        Texas corporation with a principal place of business in Texas.
     25
          Delaware corporation with a principal place of business in Arkansas.
24   26
          Delaware corporation with a principal place of business in Illinois.
25   27
       Plaintiff(s) must check-off all physical injuries allegedly caused by Plaintiff’s use of JUUL. Plaintiff is not
     required to plead here emotional or psychological injuries, or all manifestations of the physical injury alleged
26   which will be inquired into as part of the Plaintiff’s Fact Sheet (“PFS”). This Short-Form Complaint assumes
     that emotional and psychological damages are asserted by the Plaintiff.
27

28                                                           -4-
                                                              SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                   (PERSONAL INJURY)
     Case 3:21-cv-02790-WHO Document 1 Filed 04/19/21 Page 5 of 8




                  BEHAVIORAL ISSUES/MENTAL HEALTH (check all that apply):
1

2                       ANGER/OUTBURSTS
3                       MOOD SWINGS
                        IRRITABILITY
4
                        SUICIDAL THOUGHTS
5
                        SUICIDAL ATTEMPTS
6                       DEATH BY SUICIDE
7                       OTHER (specify): ______________________________

8

9
                  COGNITIVE ISSUES (check all that apply):
10
                        ATTENTION DEFICIT DISORDER
11
                        LEARNING IMPAIRMENTS
12
                        LACK OF CONCENTRATION
13                      TROUBLE SLEEPING
14                      OTHER (specify):____________________________

15
                  CARDIOVASCULAR (check all that apply):
16                       HEART ATTACK
17                       OTHER CARDIOVASCULAR DIAGNOSIS (specify)
                         ______________________________________________
18

19                NEUROLOGIC (check all that apply):
20                  SEIZURES
                    STROKE
21

22
                  RESPIRATORY/LUNG (check all that apply):
23                  ACUTE EOSINOPHILIC PNEUMONIA/PULMONARY
                    EOSINOPHILIA
24
                    ACUTE INTERSTITIAL PNEUMONITIS OR ACUTE PNEUMONIA
25
                    ACUTE RESPIRATORY DISTRESS SYNDROME (ARDS)
26                  ASTHMA
27                  BRONCHITIS
28                                      -5-
                                         SHORT-FORM COMPLAINT AND JURY DEMAND
                                                              (PERSONAL INJURY)
          Case 3:21-cv-02790-WHO Document 1 Filed 04/19/21 Page 6 of 8




                              CHRONIC LUNG PROBLEMS
 1
                              CHRONIC OBSTRUCTIVE PULMONARY DISEASE (COPD)
 2
                              E-CIGARETTE, OR VAPING, PRODUCT USE ASSOCIATED LUNG
 3                            INJURY (EVALI)
                              ESPHYSEMA
 4
                              LIPOID PNEUMONIA
 5
                              LUNG TRANSPLANT
 6                            OTHER SPECIFIED INTERSTITIAL PULMONARY DISEASE
 7                            PNEUMONIA (any type) (specify): __________________________

 8                            POPCORN LUNG/BRONCHIOLITIS OBLITERANS
                             DEATH
 9

10                           OTHER PERSONAL INJURIES (specify): ________________________
11

12

13          9.     The physical condition, injury or illness alleged in paragraph 8 occurred at some
                   point after plaintiff began using JUUL, as set forth in paragraph 7 above.
14
     V.     CAUSES OF ACTION ASSERTED
15

16          10.    The following Causes of Action asserted in the Plaintiffs’ Consolidated Master

17 Complaint (Personal Injury), and the allegations with regard thereto in the Plaintiffs’ Consolidated

18 Master Complaint (Personal Injury), are adopted in this Short Form Complaint by reference:

19
      Check if   Cause  Cause of Action
20    Applicable of
                 Action
21               Number
22                      I      STRICT LIABILITY - DESIGN DEFECT
23
                       II      STRICT LIABILITY - FAILURE TO WARN
24
                       III     STRICT LIABILITY - MANUFACTURING DEFECT
25
                       IV      PRODUCTS LIABILITY - NEGLIGENT DESIGN
26

27                     V       PRODUCTS LIABIITY –NEGLIGENT FAILURE TO WARN

28                                                  -6-
                                                     SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                          (PERSONAL INJURY)
        Case 3:21-cv-02790-WHO Document 1 Filed 04/19/21 Page 7 of 8




     Check if   Cause  Cause of Action
1
     Applicable of
2               Action
                Number
3
                  VI    PRODUCTS LIAIBILITY – NEGLIGENT MANUFACTURING
4
                 VII    NEGLIGENCE AND/OR GROSS NEGLIGENCE
5

6                VIII   NEGLIGENT FAILURE TO RECALL/ RETROFIT

7                 IX    NEGLIGENT MISREPRESENTATION
8                 X     FRAUD
9
                  XI    FRAUDULENT CONCEALMENT
10
                 XII    CONSPIRACY TO COMMIT FRAUD
11

12               XIII   UNJUST ENRICHMENT

13               XIV    VIOLATION OF UNFAIR TRADE PRACTICES/CONSUMER
                        PROTECTION LAW and specify which state’s statute below
14
                        Florida Deceptive And Unfair Trade Practices Act F.S. § 501.202 et
15                      seq.
16
                 XV     BREACH OF EXPRESS WARRANTY
17
                 XVI    BREACH OF AN IMPLIED WARRANTY OF
18                      MERCHANTABILITY

19

20

21

22

23

24

25

26

27

28                                          -7-
                                             SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                  (PERSONAL INJURY)
          Case 3:21-cv-02790-WHO Document 1 Filed 04/19/21 Page 8 of 8




1
            WHEREFORE, Plaintiff prays for relief and judgment against Defendants for
2

3 compensatory, treble, and punitive damages, medical monitoring to diagnose JUUL induced injuries

4 at an earlier date to allow for timely treatment and prevention of exacerbation of injuries, together

5 with interest, costs of suit, attorneys' fees, and all such other relief as the Court deems proper, and

6
     such further relief as the Court deems equitable and just, and as set forth in the Plaintiffs’
7
     Consolidated Master Complaint (Personal Injury).
8

9

10

11                                         JURY DEMAND

12          Plaintiff hereby demands a trial by jury as to all claims in this action.
13

14 DATE: APRIL 19, 2021

15                                                           /s/ Emily Jeffcott
                                                             Emily Jeffcott (pro hac vice)
16                                                           MORGAN & MORGAN
                                                             220 W. Garden St. 9th Floor
17                                                           Pensacola, FL 32502
18                                                           Tel: 850-316-9100
                                                             Email: ejeffcott@forthepeople.com
19
                                                             Counsel for Plaintiff
20

21

22

23

24

25

26

27

28                                                     -8-
                                                        SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                             (PERSONAL INJURY)
